Citation Nr: 1428001	
Decision Date: 06/20/14    Archive Date: 06/26/14

DOCKET NO.  10-27 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as a result of herbicide exposure.

2.  Entitlement to service connection for erectile dysfunction, to include as a result of herbicide exposure, to include as due to diabetes mellitus.

3.  Entitlement to service connection for legal blindness, to include as due to diabetes mellitus.

4.  Entitlement to service connection for peripheral neuropathy of the legs (claimed as right and left leg conditions), to include as a result of herbicide exposure, to include as due to diabetes mellitus.

5.  Entitlement to service connection for prostate cancer, to include as a result of herbicide exposure.

6.  Entitlement to service connection for bilateral kidney failure, to include as a result of exposure to asbestos.

7.  Entitlement to service connection for bladder cancer, to include as a result of exposure to asbestos.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to December 1971.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

On his June 2010 substantive appeal, the Veteran requested a Board hearing.  The Veteran was scheduled for a travel Board hearing in March 2014, but failed to appear.

In a June 2007 rating decision, the Veteran's claims of entitlement to service connection for hearing loss and tinnitus were denied.  He provided a timely notice of disagreement and in February 2008, the RO issued a Statement of the Case.  The Veteran did not submit a timely substantive appeal of these claims.

The issue(s) of entitlement to service connection for bilateral kidney failure and bladder cancer, to include as a result of exposure to asbestos are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The preponderance of competent and credible evidence weighs against finding that the USS De Haven operated on the inland waterways of Vietnam at any time during the Veteran's service on that ship, that he otherwise served in or visited the Republic of Vietnam, or that he was otherwise exposed to herbicides in service; therefore, exposure to herbicides may not be presumed.

2.  The preponderance of competent and credible evidence weighs against finding that type 2 diabetes mellitus was demonstrated in-service, that type 2 diabetes mellitus was conpensably disabling within a year of separation from active duty, or that a current diagnosis of type 2 diabetes mellitus is otherwise related to the Veteran's service.

3.  The preponderance of competent and credible evidence weighs against finding that erectile dysfunction was demonstrated in-service or that a current diagnosis of erectile dysfunction is otherwise related to the Veteran's service or a service-connected disability.

4.  The evidence of record does not show that the Veteran has a current diagnosis of an eye disorder, to include legal blindness.  

5.  The evidence of record does not show that the Veteran has a current diagnosis of peripheral neuropathy.

6.  The preponderance of competent and credible evidence weighs against finding that prostate cancer was demonstrated in-service or that a current diagnosis of prostate cancer is otherwise related to the Veteran's service or a service-connected disability.


CONCLUSIONS OF LAW

1.  Service connection for diabetes mellitus is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309(e) (2013).

2.  Service connection for erectile dysfunction is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310, 3.655 (2013).

3.  Service connection for legal blindness is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310, 3.655 (2013).

4.  Service connection for peripheral neuropathy of the legs is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310, 3.655 (2013).

5.  Service connection for prostate cancer is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310, 3.655 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of the 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in March and August 2007, and April 2009 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant and notice of what part VA will attempt to obtain.  All of the letters notified the appellant of how VA determines the disability rating and effective date.  The April 2009 letter informed the Veteran of the evidence necessary to show secondary service connection.  The most recent Supplement Statement of the Case was issued in December 2013.

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim.  The Veteran submitted a private treatment records.  He did not provide releases for the VA to obtain any other outstanding private treatment records.  The RO obtained the service treatment and personnel records as well as VA treatment records. The United States Army and Joint Services Records Research Center (JSRRC) verified the USS De Haven's activities in the official waters of Vietnam.  The service department verified that the Veteran served on the USS De Haven in the official waters of Vietnam from December 7, 1970 to December 17, 1970, December 27, 1970 to January 8, 1971, February 6, 1971 to March 12, 1971, March 21, 1971 to March 22, 1971 and from March 31, 1971 to April 19, 1971.  The Board notes that official waters of Vietnam include more than just the inland waterways of Vietnam.  As will be discussed in greater detail below, the Veteran has not asserted that he went ashore into the Republic of Vietnam, and his personnel records do not show that he went ashore.  

VA did not provide the Veteran with an examination in connection with his claims.  The Board finds that an examination was not necessary to decide the merits of his herbicide-related claims.  Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has (1) a current disability or signs and symptoms of a current disability; (2) the record indicates that the disability or signs and symptoms of disability may be associated with active service; and (3) the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4).  The threshold for the duty to provide an examination is rather low, McLendon v. Nicholson, 20 Vet. App. 79 (2006); however, here the evidence of record is sufficient to decide the claims. 

As noted above, the service treatment and personnel records as well as the response from the JSRRC and the statements of the Veteran do not show that he served in the in the land mass of the Republic of Vietnam, to include the inland waterways of that country.  They do not corroborate the assertion that he was otherwise exposed to herbicides.  His service treatment records do not show that he had symptoms or a diagnosis of diabetes mellitus, erectile dysfunction, peripheral neuropathy, prostate cancer, or legal blindness in service.  In light of the lack of competent and credible evidence that the Veteran was ever in the Republic of Vietnam during his service, and the lack of lay or medical evidence otherwise suggesting an association between these disabilities and service, there is no reason for VA to provide an examination or obtain an opinion in connection with these herbicide claims.

Laws and Regulations

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Diseases associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309(e), will be considered to have been incurred in service under the circumstances outlined in that section even though there is no evidence of such disease during the period of service.  Type 2 diabetes mellitus, acute and subacute peripheral neuropathy, and prostate cancer are listed as presumptive diseases.  Under Note 2, acute and subacute peripheral neuropathy are defined as "transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).

The laws and regulations pertaining to Agent Orange exposure provide for a presumption of service connection due to exposure to herbicide agents for Veterans who have any of several diseases and served on active duty in Vietnam during the Vietnam Era.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  A disease associated with exposure to certain herbicide agents listed in 38 C.F.R. § 3.309(e) will be considered to have been incurred in service under the circumstances outlined in that section, even though there is no evidence of such disease during the period of service.

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, and has a disease listed in 38 C.F.R. § 3.309(e), shall be presumed to have been exposed during such service to an herbicide agent containing dioxin, such as Agent Orange, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii). 

"Service in the Republic of Vietnam," includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  The VA General Counsel has determined that the regulatory definition (which permits certain personnel not actually stationed within the borders of the Republic of Vietnam to be considered to have served in that Republic) requires that an individual actually have been present within the boundaries of the Republic.  See VAOPGCPREC 27-97.  Specifically, the General Counsel  has concluded that in order to establish qualifying "service in Vietnam" a Veteran must demonstrate actual duty or visitation in the Republic of Vietnam. 

Service on a deep water naval vessel in waters off the shore of the Republic of Vietnam, without proof of actual duty or visitation in the Republic of Vietnam, does not constitute service in the Republic of Vietnam for purposes of 38 U.S.C.A. § 101(29)(A) (establishing that the term "Vietnam era" means the period beginning on February 28, 1961, and ending on May 7, 1975 in the case of a Veteran who served in the Republic of Vietnam during that period).  See VAOPGCPREC 27-97. 

In Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), the United States Court of Appeals for the Federal Circuit upheld VA's requirement that a Veteran must have been present within the land borders of Vietnam at some point in the course of his or her military duty in order to be entitled to the presumption of herbicide exposure under 38 U.S.C.A. § 1116(a)(1) and 38 C.F.R. § 3.307(a)(6)(iii).

Factual Background and Analysis

The Veteran essentially contends that due to his service onboard the USS De Haven off the shore of the Republic of Vietnam, he was exposed to Agent Orange, thereby causing his diabetes mellitus, peripheral neuropathy, prostate cancer, and secondarily causing (via diabetes mellitus) legal blindness and erectile dysfunction.  He also argued secondary service connection (via diabetes mellitus) peripheral neuropathy.

The Defense Personnel Records Image Retrieval System (DPRIS) verified the USS De Haven's activities in the official waters of Vietnam.  The service department verified that the Veteran served on the USS De Haven in the official waters of Vietnam from December 7, 1970 to December 17, 1970, December 27, 1970 to January 8, 1971, February 6, 1971 to March 12, 1971, March 21, 1971 to March 22, 1971 and from March 31, 1971 to April 19, 1971.  Additionally, personnel records show that the Veteran was aboard the USS De Haven from June 17, 1970 to December 1, 1971.  

DPRIS provided a history of the USS De Haven for 1970 and 1971.  The history notes that the USS De Haven conducted operations in the coastal waters off the Republic of Vietnam for the last three days of 1970 and for several dates in 1971.  Most of the support included conducting duties in the Gulf of Tonkin.  The history does not show that the USS De Haven entered the inland waterways of the Republic of Vietnam, and did not indicate that the USS De Haven docked at shore during the Veteran's service aboard the ship.

VA maintains a list of U.S. Navy and Coast Guard ships associated with military service in Vietnam and possible exposure to Agent Orange based on military records. This evolving list helps Veterans who served aboard ships, including "Blue Water Veterans," find out if they may qualify for presumption of herbicide exposure.  The USS De Haven (DD 727) is listed as a ship which operated temporarily on Vietnam inland waterways.  The USS De Haven operated on the Saigon River in early March 1967 and on the Mekong River on September 1, 1963.  See www.publichealth.va.gov/PUBLICHEALTH/exposures/agentorange/shiplist/index.  The VA maintained list shows that the USS De Haven operated in Vietnam inland waterways prior to the Veteran's entrance into service.  The list does not show that the USS De Haven operated in inland waterways during the Veteran's period of service.

The statements of the Veteran do not mention that the USS De Haven operated on the inland waterways of Vietnam at any time during the claimant's service on that ship.  In particular, the Veteran in his June 2010 VA Form 9 indicated that his ship was "close in shore with a lot of munition support for our troops in the Da Nang area" of Vietnam, he concluded that he believed he was exposed to Agent Orange due to having several disorders on the list of presumptive conditions.  He noted that he "could only hope [his] ship was more brown, rather than blue Navy."  Therefore, the Veteran has not asserted that the USS De Haven was ever in the inland or "brown waters" of Vietnam.  Moreover, the appellant has not asserted that he went ashore into the Republic of Vietnam.

The Board has also considered the statement of the Veteran that he was exposed to herbicide that was present in the water around Vietnam. The Board, however, finds that such an assertion is clearly so speculative in nature as to not constitute credible evidence of herbicide exposure in service.  The Veteran argues that because he has more than one presumptive condition, that he must therefore have been exposed to herbicides.  The Veteran's reported peripheral neuropathy symptoms began in 1990 (the claims file does not include treatment records regarding any neurological/leg symptoms), well after the presumptive period of within weeks or months of exposure.  The Veteran's service treatment records include a report from the Veteran that he has a family history of diabetes mellitus (his father).  In weighing the Veteran's contention that he must have been exposed to herbicides because he has been diagnosed with diabetes mellitus and prostate cancer versus the evidence from DPRIS, the Veteran's service records, and VA's list of ships associated with possible herbicide exposure, the Board finds the preponderance of the evidence is against a finding of exposure to herbicides in service.  

The preponderance of competent and credible evidence weighs against finding that the USS De Haven operated on the inland waterways of Vietnam at any time during the Veteran's service on that ship, that he otherwise served in or visited the Republic of Vietnam, or that he was otherwise exposed to herbicides in service.  Therefore, as actual exposure has not been shown by service department record, and there is no competent evidence otherwise establishing exposure to herbicides, the Board finds that exposure to herbicides is not conceded, and service connection cannot be granted on a presumptive or direct basis for any disability as a result of herbicide exposure.

Although the Veteran has not been shown to warrant a regulatory presumption of service connection as a result of in-service herbicide exposure, his claim must still be reviewed to determine if service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29  (1984), does not preclude a Veteran from establishing service connection with proof of actual direct causation).

As detailed above, in order to establish service connection for the claimed condition, there must be (1) medical evidence of a current disability; (2) evidence of the in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between (1) and (2).  See Hickson, 12 Vet. App. at 253  .

In this case, it is undisputed that the Veteran has diagnoses of type 2 diabetes mellitus, erectile dysfunction, and prostate cancer as evidenced by the private treatment records provided by the Veteran.  Hickson element (1) is therefore satisfied for these claimed disabilities.  

The evidence of record does not include diagnoses of or treatment for symptoms legal blindness, or peripheral neuropathy of the legs.  On his February 2007 claim, the Veteran indicated his legal blindness began in February 2006 and that his symptoms of peripheral neuropathy began in 1990 (numbness, shooting pain, tingling).  The private treatment records he provided do not include treatment for these symptoms or diagnoses.  The Veteran has not provided consent forms for the VA to obtain any outstanding private treatment records, or indicated that there were outstanding treatment records he wanted the VA to obtain.  As such, entitlement to service connection for legal blindness and peripheral neuropathy of the legs must be denied due to a lack of medical evidence of a current disability.

Concerning in-service disease or injury, the Board notes that Veteran's service treatment records are negative for any finding, complaints, or treatment related to type 2 diabetes mellitus, erectile dysfunction and prostate cancer.  There are no indications in the record of any such problems or diagnoses before 1998, 27 years after discharge from service.  The Veteran reported that his diabetes mellitus began in 1973; however, there is no medical evidence which dates prior to the 1990s.

The lack of time between service discharge and onset of disability does not in and of itself preclude establishing service connection for a disability if the competent evidence shows that the disability is related to an in-service injury, such as the Veteran's claimed in-service herbicide exposure.  As noted herein above, the Board has found that there is no credible evidence that the appellant was exposed to herbicides during his time in service.  Therefore, Hickson element (2) is not met.

As Hickson element (2) is not met, Hickson element (3), evidence of a nexus a currently diagnosed disorder and service, cannot be satisfied either.  Although there are current diagnoses of diabetes mellitus, erectile dysfunction and prostate cancer, because there is no evidence to suggest an in-service incurrence of the disorders or an in-service injury which caused them, there can be no connection between these two elements.  Thus, service connection is not warranted for diabetes mellitus, erectile dysfunction or prostate cancer on a direct basis.

The Veteran has consistently related his belief that his diabetes mellitus, erectile dysfunction, prostate cancer, legal blindness and peripheral neuropathy are a result of his exposure to herbicides during service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, the relationship between his diagnosed disabilities and his military service, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1733 n. 4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  

In summary, for the reasons and bases set forth above, the Board concludes that the most credible and probative evidence weighs strongly against finding that his type 2 diabetes mellitus, erectile dysfunction and prostate cancer are related to service.  The most probative evidence of record does not show that the Veteran was exposed to herbicides in service.  The evidence of record does not include diagnoses of legal blindness and peripheral neuropathy.  Therefore, the preponderance of the evidence is against the claims, and they are denied.


ORDER

Entitlement to service connection for diabetes mellitus is denied.

Entitlement to service connection for erectile dysfunction is denied.

Entitlement to service connection for legal blindness is denied.

Entitlement to service connection for peripheral neuropathy of the legs is denied.

Entitlement to service connection for prostate cancer is denied.


REMAND

Unfortunately, the Board again finds that additional development is necessary prior to adjudication of the Veteran's claim for service connection a bilateral kidney disorder and bladder cancer, to include as due to asbestos exposure during military service.

Although on his November 2009 notice of disagreement the Veteran argued that he is entitlement to service connection for a bilateral kidney disorder and bladder cancer/removal as a result of exposure to herbicides, the Veteran later argued that his bilateral kidney disorder and bladder cancer/removal were due to his exposure to asbestos in service.

The Veteran's DD 214 notes that his MOS was as a fireman, and he served on the USS De Haven from June 1970 to December 1971.  The RO, in the May 2010 Statement of the Case and December 2013 Supplemental Statement of the Case conceded that exposure to asbestos during service was likely.  Although, the May 2010 SOC indicated that the Veteran served as a boiler technician, his records indicate that he served as a fireman; the Board notes that either would lead to potential exposure to asbestos.

As to asbestos-related diseases, the Board notes that there are no laws or regulations specifically dealing with asbestos and service connection.  See McGinty v. Brown, 4 Vet. App. 428, 432 (1993) (acknowledging that there has been no specific statutory guidance with regard to claims for service connection for asbestosis and other asbestos-related diseases, nor has the Secretary promulgated any regulations).  The VA Adjudication Procedure Manual, M21-1 (M21-1), however, and opinions of the United States Court of Appeals for Veterans Claims (Court) and VA General Counsel, provide guidance in adjudicating these claims.

In 1988, VA issued the Department of Veterans Benefits (DVB) Circular 21-88-8, which provided guidelines for considering asbestos compensation claims.  See DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988).  In this regard, the M21-1MR provides the following non-exclusive list of asbestos-related diseases/abnormalities: asbestosis, interstitial pulmonary fibrosis, tumors, effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, lung cancer, bronchial cancer, cancer of the larynx, cancer of the pharynx, cancer of the urogenital system (except the prostate), and cancers of the gastrointestinal tract.

The M21-1 MR also provides the following non-exclusive list of occupations that have higher incidents of asbestos exposure: mining, milling, work in shipyards, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products such as clutch facings and brake linings, and manufacture and installation of roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment.

The applicable sections of the M21-1MR note that the latency period for asbestos-related diseases varies from 10 to 45 or more years between the first exposure and development of a disease and that the exposure may have been direct or indirect.  The guidelines point out that asbestos fiber masses have a tendency to break easily into tiny dust particles that can float in the air, stick to clothes, and may be inhaled or swallowed.  They further specify that asbestos fibers may produce asbestosis, pleural effusions and fibrosis, pleural plaques, mesothelioma of the pleura and peritoneum, lung cancer, and cancers of the gastrointestinal tract.  See M21-1MR, Part IV.ii.2.C.9.

Accordingly, with asbestos-related claims, VA must determine whether military records demonstrate evidence of asbestos exposure during service, develop whether there was pre-service and/or post-service occupational or other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease, keeping in mind the latency and exposure information discussed above.  See M21-1MR, Part IV.ii.2.C.9.h.  The VA General Counsel  has held that relevant factors in the adjudication manual are not substantive, but must be considered by the Board in adjudicating asbestos-related claims.  VAOPGCPREC 4-2000 (April 13, 2000).

Here, the evidence of record includes treatment records for urosepsis and bladder cancer.  The RO has conceded exposure to asbestos in service.  However, the Veteran has not been afforded a VA nexus opinion.  As noted, the M21-1MR provides a non-exclusive list of asbestos-related diseases/abnormalities, which include cancers of the urogenital system (except the prostate).  On remand, the Veteran should be afforded a VA nexus opinion.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran's assistance in obtaining any records of pertinent treatment not currently on file pertaining to his claimed bilateral kidney failure and bladder cancer/removal.  The Veteran should be requested to identify any pertinent treatment and provide release forms as needed.

2.  Thereafter, obtain a VA medical opinion regarding the nature and etiology of any currently diagnosed bilateral kidney failure and bladder cancer/removal.  For VA purposes, a current disorder would include any diagnosis from February 2007 to the present, and would include residuals of any prior diagnosis (such as the removal of the bladder). 

The claims folder, to include any relevant virtual records, and a copy of this REMAND must be made available to and reviewed by the examiner.  A complete history as to the nature and circumstances of the Veteran's potential exposure to asbestos prior to and following active service should be discussed. 

The examiner is to presume that the Veteran was exposed to asbestos during his period of service from April 1970 to December 1971.

The examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that (a) bilateral kidney failure and (b) bladder cancer/removal had its onset during, was caused by, or is otherwise related active service, to include asbestos exposure. 

The examiner should discuss all potential pre- and post-service sources of asbestos exposure that have been indicated by the record.

Any opinion expressed must be accompanied by a complete rationale.  If the examiner is unable to provide an opinion that fact must be stated and the reasons why an opinion cannot be provided explained.  That is, the examiner must specifically explain why the causation of any current respiratory disability is unknowable.  

3.  After the development requested above has been completed, readjudicate the issue on appeal.  If the benefits sought on appeal remain denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


